Exhibit 10.4

INTEGRATED SILICON SOLUTION, INC.

2007 INCENTIVE COMPENSATION PLAN

NOTICE OF GRANT OF RESTRICTED STOCK

Unless otherwise defined herein, the terms defined in the 2007 Incentive
Compensation Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Restricted Stock (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Grant, attached hereto as Exhibit A (together,
the “Agreement”).

 

Participant:  

 

  Address:  

 

   

 

 

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Number of Shares Granted  

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Corporation’s right to repurchase the
Restricted Stock will lapse in accordance with the following schedule:

[INSERT VESTING SCHEDULE]

By Participant’s signature and the signature of the Corporation’s representative
below, Participant and the Corporation agree that this Award of Restricted Stock
is granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Plan Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Corporation upon any change in the residence address indicated below.

 

1



--------------------------------------------------------------------------------

PARTICIPANT     INTEGRATED SILICON SOLUTION, INC.

 

   

 

Signature     By

 

   

 

Print Name     Title Address:    

 

   

 

   

 

   

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1. Grant of Restricted Stock. The Corporation hereby grants to the Participant
named in the Notice of Grant (the “Participant”) under the Plan for past Service
and as a separate incentive in connection with his or her Service and not in
lieu of any salary or other compensation for his or her Service, the number of
shares of Common Stock (the “Restricted Stock”), at the per share purchase price
and as otherwise described in the Notice of Grant, subject to all of the terms
and conditions in this Agreement and the Plan, which is incorporated herein by
reference. Subject to Section V of Article Six of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

2. Escrow of Shares of Common Stock.

(a) All shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Corporation (the
“Escrow Holder”). The shares of Restricted Stock will be held by the Escrow
Holder until such time as the shares of Restricted Stock vest or the date
Participant ceases to provide Service.

(b) The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.

(c) Upon Participant’s termination of Service for any reason, the Escrow Holder,
upon receipt of written notice of such termination, will take all steps
necessary to accomplish the transfer of the unvested shares of Restricted Stock
to the Corporation. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested shares of Restricted Stock to the
Corporation upon such termination.

(d) The Escrow Holder will take all steps necessary to accomplish the transfer
of shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.

(e) Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the shares of Common Stock while they are held in
escrow, including without limitation, the right to vote the shares of Common
Stock and to receive any cash dividends declared thereon.

(f) In the event of any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities, or other property), stock
dividend, recapitalization, combination of shares, exchange of shares, spin-off
transaction, or other change in the corporate structure of the Corporation
affecting the shares of Common Stock, the shares of Restricted Stock will be
increased, reduced or otherwise changed, and by virtue of any such

 

3



--------------------------------------------------------------------------------

change Participant will in his or her capacity as owner of unvested shares of
Restricted Stock be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be unvested shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested shares
of Restricted Stock pursuant to this Agreement. If Participant receives rights
or warrants with respect to any unvested shares of Restricted Stock, such rights
or warrants may be held or exercised by Participant, provided that until such
exercise any such rights or warrants and after such exercise any shares or other
securities acquired by the exercise of such rights or warrants will be
considered to be unvested shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested shares
of Restricted Stock pursuant to this Agreement. The Plan Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

(g) The Corporation may instruct the transfer agent for its Common Stock to
place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the shares of Restricted Stock awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Shares of
Restricted Stock scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Agreement, unless Participant will have provided continuous
Service from the Date of Grant until the date such vesting occurs.

4. Plan Administrator Discretion. The Plan Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Plan Administrator.

5. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement, the balance of the shares of Restricted Stock that
have not vested at the time of Participant’s termination of Service for any
reason will be forfeited and automatically transferred to and reacquired by the
Corporation upon the date of such termination and Participant will have no
further rights thereunder. To the extend the surrendered shares of Common Stock
were previously issued to the Participant for consideration paid in cash or cash
equivalent, the Corporation will repay to Participant the lower of (i) the cash
consideration paid for the surrendered shares, or (ii) the Fair Market Value of
those shares at the time of cancellation. Participant hereby appoints the Escrow
Agent with full power of substitution, as Participant’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of Participant to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested shares of Common Stock
to the Corporation upon such termination of Service.

 

4



--------------------------------------------------------------------------------

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Corporation with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Corporation to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7. Withholding Taxes. Notwithstanding any contrary provision of this Agreement,
no certificate representing the shares of Restricted Stock may be released from
the escrow established pursuant to Section 2, unless and until satisfactory
arrangements (as determined by the Plan Administrator) will have been made by
Participant with respect to the payment of income, employment and other taxes
which the Corporation determines must be withheld with respect to such shares of
Common Stock. To the extent determined appropriate by the Corporation in its
discretion, it will have the right (but not the obligation) to satisfy any
Withholding Taxes by reducing the number of shares of Common Stock otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required Withholding Taxes hereunder at the
time any applicable shares of Common Stock otherwise are scheduled to vest
pursuant to Sections 3 or 4, Participant will permanently forfeit such shares of
Common Stock and the shares of Common Stock will be returned to the Corporation
at no cost to the Corporation.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Corporation in respect of any shares of Common Stock deliverable
hereunder unless and until certificates representing such shares of Common Stock
will have been issued, recorded on the records of the Corporation or its
transfer agents or registrars, and delivered to Participant or the Escrow Agent.
Except as provided in Section 2(f), after such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the
Corporation with respect to voting such shares of Common Stock and receipt of
dividends and distributions on such shares of Common Stock.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING SERVICE AT THE WILL OF THE CORPORATION (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING SHARES OF
COMMON STOCK HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE CORPORATION (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
TO TERMINATE PARTICIPANT’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.

 

5



--------------------------------------------------------------------------------

10. Address for Notices. Any notice to be given to the Corporation under the
terms of this Agreement will be addressed to the Corporation at Integrated
Silicon Solution, Inc., 1940 Zanker Road, San Jose, CA 95112, or at such other
address as the Corporation may hereafter designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested shares of Restricted Stock subject to this grant and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of any unvested shares of Restricted Stock subject to this grant, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Release from Escrow. The Corporation will not be
required to issue any certificate or certificates for shares of Common Stock
hereunder or release such shares of Common Stock from the escrow established
pursuant to Section 2 prior to fulfillment of all the following conditions:
(a) the admission of such shares of Common Stock to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such shares of Common Stock under any
state or federal law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body, which the Plan
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Plan Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Plan Administrator may establish from time to time for reasons of
administrative convenience.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

15. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Plan Administrator in good faith will be final and binding upon Participant,
the Corporation and all other interested persons. No member of the Plan
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

6



--------------------------------------------------------------------------------

16. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to the shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Corporation.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Corporation reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Corporation at any
time.

21. Governing Law. This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock is made and/or to be performed.

 

7